Citation Nr: 0736721	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant contends that she is entitled to VA benefits 
based on the active duty of her husband who is now deceased.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to VA 
death benefits on the basis that valid military service in 
the U.S. Armed Forces had not been established.  

The issue on appeal was originally before the Board in June 
2004 , and then again in April 2006, where it was remanded 
both times to cure procedural defects.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established. 
38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In April 2007, pursuant to the 
April 2006 remand, a VCAA letter was issued.  The VCAA letter 
notified the appellant of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in April 2007 was not given 
prior to the first AOJ adjudication of the claim, the content 
of this notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In May 2006, the appellant was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to death benefits, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant's husband's Philippines military records are on 
file.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the United States 
Armed Forces during World War II.  The term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In support of her claim, the appellant has submitted an April 
1948 Diploma of Merit from the Philippines Veterans Board for 
her husband's meritorious service rendered to the Philippines 
in World War II.  She submitted September 1999 Military 
Service Board records from the Republic of the Philippines 
confirming her husband's military service.  She submitted 
December 1971 affidavits by P.G.L. and C.T.L. which stated 
that they personally knew the appellant's husband.  In 
addition, they stated that he was an officer of the 2nd 
Guerrilla Brigade and was inducted into the service on or 
about December 1942.  They stated that he served loyally and 
continuously in the campaign for liberation against the 
Japanese Imperial Forces; that he never surrendered nor aided 
the enemy in any capacity; and that his service was never 
recognized by the U.S. Army.  She submitted an undated 
interview her husband conducted with regard to a claim he 
submitted for educational benefits.  During the interview, 
her husband stated that he rendered meritorious and 
continuous military service during World War II in Leyte.  He 
stated that he fell under the category as a "deserving 
guerrilla" veteran under the purview of Republic Act No. 65, 
as amended, because his outfit was never processed nor 
reprocessed by the U.S. Army processing team in 1945.  She 
also submitted a May 1947 certificate from the Republic of 
the Philippines certifying the outfit her husband was a 
member of.  

Nevertheless, of record is an April 1977 certification from 
the National Personnel Records Center (NPRC) to the effect 
that the "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  It appears that a request for recertification was 
made in connection with the appellant's current claim, and a 
NPRC certification received in January 2003 does not change 
the certification, but instead refers back to the April 1977 
certification.  

Based on the evidence of record, the Board must conclude that 
the appellant's deceased husband did not have qualifying 
service for death benefit purposes.  The NPRC certified that 
the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board notes that the law, and not the 
facts, is dispositive in this case.  The documents submitted 
by the appellant are not service department documents and do 
not contain all of the required information such as length, 
time and character of service; and therefore are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203(a).  Furthermore, the affidavits she 
submitted which were attested to by P.G.L. and C.T.L. state 
that her husband's service was never recognized by the U.S. 
Army.  Additionally, she submitted an interview her husband 
conducted in which he stated that his outfit was never 
processed nor reprocessed by the U.S. Army processing team in 
1945.  The totality of the evidence is against the 
appellant's claim. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


